Exhibit (a)(2) AMENDMENT NO. 21 TO TRUST INSTRUMENT OF ING VARIABLE INSURANCE TRUST Abolition of Series of Shares of Beneficial Interest Effective: December 12, 2008 THIS AMENDMENT NO. 21 TO THE TRUST INSTRUMENT OF ING VARIABLE INSURANCE TRUST, a Delaware statutory trust (the “Trust”), dated July 15, 1999 (the “Trust Instrument”), as amended, reflects resolutions adopted by the Board of Trustees at a meeting held on November 14, 2008, with respect to ING GET U.S. Core Portfolio – Series 2, a series of the Trust (the “Fund”), acting pursuant to Section 2.6 and Section 11.4 of the Trust Instrument of the Trust.The resolutions serve to abolish the Fund, and the establishment and designation thereof, there being no shares of such series outstanding at the time of their abolition. ING VARIABLE INSURANCE TRUST SECRETARY’S CERTIFICATE I, Huey P. Falgout, Jr., Secretary of ING Variable Insurance Trust (“IVIT” or the “Trust”), do hereby certify that the following is a true copy ofresolutions duly adopted by the Board of Trustees of the Trust at a meeting held on November 14, 2008 with regard to the dissolution of a series of the Trust: RESOLVED, that the Plan of Liquidation and Dissolution of Series (the “GET U.S. Core Plan”), in substantially the form presented at this Meeting, together with any changes deemed appropriate by an officer of ING Variable Insurance Trust (“IVIT” or the “Trust”), upon the advice of counsel be, and hereby is, approved; and FURTHER RESOLVED, that the GET U.S. Core Plan be, and hereby is, intended to and shall constitute a plan of liquidation within the meaning of Section 851(b) of the Internal Revenue Code of 1986, as amended (the “Code”) with respect to ING GET U.S. Core Portfolio – Series 2 (the “GET U.S. Core Portfolio”); and FURTHER RESOLVED, that with respect to the GET U.S. Core Portfolio, a dividend shall be declared payable pro rata on the outstanding shares of the GET U.S. Core Portfolio in the aggregate amount necessary for the GET U.S. Core Portfolio to avoid any federal income or excise tax liability for its final taxable year ending in the 2008 calendar year, taking into account other amounts that have already been, and regular distributions that will be, distributed for such period; and FURTHER RESOLVED, that such dividend shall be paid on a payment date to shareholders of record of the GET U.S. Core Portfolio at the close of business on a record date to be determined by an officer of IVIT; and FURTHER RESOLVED, that the officers of IVIT be, and hereby are, authorized to make designations with respect to dividends declared as they deem appropriate, including, without limitation, designations of dividends as capital gain dividends to the extent permitted under Section 852(b)(3) of the Code, and designations under Code Section 854(b) of dividends eligible for the deduction under Code Section 243 (relating to the corporate dividends-received deduction); and FURTHER RESOLVED, that the officers of IVIT be, and hereby are, authorized to take or cause to be taken all other actions, in connection with the liquidation of the GET U.S. Core Portfolio, including, without limitation, the execution and filing, in the name and on behalf of ING GET U.S. Core Portfolio, with the U.S. Securities and Exchange Commission, state securities authorities, or other governmental or regulatory entities, of such documents, as may be shown by such officers’ or officer’s execution or performance to be in the officers’ or officer’s judgment necessary or desirable, the taking of such action by an officer or officers of IVIT to be conclusive evidence that the same is authorized by the Board, including, but not limited to, the dissolution of the GET U.S. Core Portfolio. _/s/ Huey P. Falgout, Jr.
